IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD GEORGE SCHMIDT, M.D.                 : No. 65 MM 2016
                                             :
                                             :
             v.                              :
                                             :
                                             :
STEVEN LEE LEBOON AND                        :
CASSANDRA LEBOON                             :
                                             :
                                             :
PETITION OF: CASSANDRA LEBOON                :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of June, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc, the Application for Relief, the Motion for

Extraordinary Relief and Sanctions, and the Renewed and Enlarged Motion for

Extraordinary Relief are DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.